           Case 1:20-cv-05086-AJN Document 7 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                       7/29/2020
SOUTHERN DISTRICT OF NEW YORK


  Arturo Yeremis,

                          Plaintiff,
                                                                         20-cv-5086 (AJN)
                  –v–
                                                                              ORDER
  Amerit Fleet Solutions, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        Plaintiff has moved for an order compelling his former employer Defendant Amerit Fleet

Solutions to provide him access to a locker so that he “can retrieve his personal property,

including tools to obtain employment elsewhere.” Dkt. No. 6 at 3. This application is apparently

ex parte—there is no indication that Defendants have been served notice of this motion or of this

action. Plaintiff’s motion is made pursuant to Rule 37. But Rule 37 relates to discovery and

Plaintiff’s motion seeks access to the locker not for discovery purposes but so he can obtain new

employment. The motion is therefore improper.

        To the extent that Plaintiff’s motion was intended to be an application for a temporary

restraining order, it still fails, because, inter alia, there is no basis for ex parte relief under Rule

65.

        Accordingly, Plaintiff’s motion is denied.

        This resolves Dkt. No. 6.

        SO ORDERED.




                                                        1
       Case 1:20-cv-05086-AJN Document 7 Filed 07/29/20 Page 2 of 2




Dated: July 29, 2020
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                       2
